Citation Nr: 0926772	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  00-14 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1971 to 
February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

Procedural history

In July 1995, the Veteran filed a claim of entitlement to 
service connection for a right knee disability.  The RO 
denied her claim in a rating decision dated March 1996.  
Following the submission of additional evidence by the 
Veteran, the RO again denied the claim in a July 1996 rating 
decision.  The Veteran did not appeal either decision.

In February 1999, the Veteran filed to reopen her previously 
denied claim of entitlement to service connection for a right 
knee disability.  The January 2000 rating decision denied the 
Veteran's claim.  The Veteran disagreed with the decision and 
perfected her appeal by filing a timely substantive appeal 
[VA Form 9] in June 2000.  

In October 2003, the Board remanded this matter for 
evidentiary and procedural development.  A supplemental 
statement of the case (SSOC) was issued in September 2006 and 
the case was returned to the Board.  In October 2007, the 
Board again remanded the Veteran's claim for further 
evidentiary and procedural development.  The VA Appeals 
Management Center (AMC) continued the previous denial in a 
March 2009 SSOC.  The Veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.


Issues not currently on appeal

Previously decided claims

The October 2007 Board decision denied the Veteran's claims 
of entitlement to service connection for a thyroid condition 
and a respiratory condition.  To the Board's knowledge, no 
appeal was taken.  The Board's decision is final, and those 
issues will be addressed no further herein.  See 38 C.F.R. § 
20.1100 (2008).

Service connection for cyst of right hand; increased ratings 
for lesions of the right thigh and right foot

The Board's October 2007 decision also remanded the Veteran's 
claim of entitlement to service connection for a cyst of the 
right hand, as well as claims of entitlement to increased 
ratings for service-connected lesions of the right thigh and 
right foot.  In the October 2007 remand, the Board identified 
a procedural problem as to the timeliness of the Veteran's 
substantive appeal as to those issues.  Specifically, the 
Board noted that the Veteran's claims as to the cyst of the 
right hand and lesions of the right thigh and right foot were 
denied by an August 2000 rating decision.  The Veteran filed 
a notice of disagreement (NOD) as to the denials at a 
September 2000 RO hearing.  The RO issued a statement of the 
case (SOC) as to all three issues on February 22, 2002.  The 
Veteran's substantive appeal was received on May 13, 2002.  
According to the law and VA regulations, a substantive appeal 
as to these three issues was required to be filed within 
sixty days from February 22, 2002, or by April 22, 2002.  The 
May 13, 2002 substantive appeal thus appeared to have been 
untimely.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2008).  

In compliance with the Board's October 2007 remand 
instructions, the AMC notified the Veteran of the potential 
timeliness defect in a letter dated September 2008.  In 
January 2009, the RO found that the Veteran's substantive 
appeal was untimely filed and therefore dismissed the 
Veteran's pending appeal as to the three above-referenced 
issues.  To the Board's knowledge, a NOD has not yet been 
filed.  Accordingly, these issues are not currently in 
appellate status and will be addressed no further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  

TDIU claim

In its October 2007 remand decision, the Board noted that the 
Veteran filed a claim of entitlement to a total rating based 
on individual unemployability due to service-connected 
disabilities [TDIU] in February 2007.  Because that issue had 
not been considered by the RO, the Board referred the issue 
to the agency of original jurisdiction for appropriate 
action.  

Because the RO still has yet to adjudicate the TDIU claim, it 
is once again referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO]; 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  In an unappealed July 1996 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
a right knee disability.

2.  The evidence associated with the claims folder subsequent 
to the RO's July 1996 decision is not new and not so 
significant that it must be considered in order to fairly 
decide the merits of the Veteran's claim of entitlement to 
service connection for a right knee disability.  



CONCLUSIONS OF LAW

1.  The July 1996 RO decision denying service connection for 
a right knee disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  Since the July 1996 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for a right 
knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a previously denied claim of 
entitlement to service connection for right knee disability.  
Implicit in her claim is the contention that new and material 
evidence which is sufficient to reopen the previously denied 
claim has been received.

The Board will discuss certain preliminary matters.  The 
issue on appeal will then be analyzed and a decision 
rendered.

Stegall concerns

In October 2007, the Board remanded the claim in order for 
VBA to provide the Veteran with a letter containing 
appropriate notice pursuant to Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Additionally, VBA was to schedule the 
Veteran for a VA medical examination as to her right knee 
disability.  The Veteran's claim was then to be 
readjudicated.  

Kent compliant notice letters were sent to the Veteran dated 
December 2007 and September 2008.  Additionally, the Veteran 
was afforded a VA medical examination as to her right knee 
disability in May 2008.  The claim was then readjudicated in 
a SSOC dated in March 2009.  
Accordingly, the record demonstrates that the Board's remand 
instructions have been complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify does not apply to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless it is reopened.  See Holliday 
v. Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim. The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in letters 
dated September 2004 and December 2007, including evidence of 
an injury in military service or a disease that began in or 
was made worse during military service, or there was an event 
in service that caused an injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between your disability and an injury, 
disease, or event in military service.  

With respect to notice to the Veteran regarding new and 
material evidence, the December 2007 VCAA letter stated, 
"[t]o qualify as new, the evidence must be in existence and 
be submitted to the VA for the first time...In order to be 
considered material, the additional existing evidence must 
pertain to the reason your claim was previously denied...New 
and material evidence must raise a reasonable possibility of 
substantiating your claim.  The evidence cannot simply be 
repetitive or cumulative of the evidence we had when we 
previously denied your claim."  The letter thereby notified 
the Veteran that evidence sufficient to reopen her previously 
denied claim must be "new and material," closely mirroring 
the regulatory language of 38 C.F.R. § 3.156(a).  Moreover, 
the December 2007 letter informed the Veteran as to the 
reason her claim was previously denied.  As such, the Veteran 
was adequately advised of the bases for the previous denial 
and of what evidence would be new and material to reopen the 
claim.  See Kent, supra.

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service connection claim."  
Here, complete VCAA notice was not provided until December 
2007, years after the January 2000 RO decision that is the 
subject of this appeal.  Crucially, the Veteran's claim was 
readjudicated in the March 2009 SSOC, after she was provided 
with the opportunity to submit additional evidence and 
argument in support of her claim and to respond to the VCAA 
notice.  Therefore, the essential fairness of the 
adjudication was not affected.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) [a timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim]. The Veteran has pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.

Crucially, the RO informed the Veteran of VA's duty to assist 
her in the development of her claim in the September 2004 and 
December 2007VCAA letters.  The letters stated that VA would 
assist the Veteran in obtaining relevant records from the 
military, the VA, or any Federal agency.  With respect to 
records from private doctors and hospitals, the VCAA letters 
informed the Veteran that VA would make reasonable efforts to 
request such records.

The September 2004 VCAA letter emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't' in the possession of a Federal 
department or agency."  [Emphasis as in the original].  The 
December 2007 contained similar language.

The December 2007 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that she 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the VCAA 
letter dated December 2007.  The letter detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, statements from employers as 
to job performance and time lost due to service-connected 
disabilities, and witness statements.  

With respect to effective date, the December 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of an increased rating claim:  
when the claim was received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The Veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since, as indicated above, the Veteran's 
claim was readjudicated in the March 2009 SSOC, following the 
issuance of the December 2007 letter.  See Sanders, supra.

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).

In any event, the Board notes that the Veteran was afforded a 
VA examination in May 2008, pursuant to the Board's remand 
instructions.  The May 2008 VA examination report and January 
2009 addendum reflect that the examiner interviewed and 
examined the Veteran, reviewed her past medical history, 
including her service treatment records, documented her 
current medical conditions, and rendered an appropriate 
diagnosis and opinion consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
VA medical examination report is adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2008); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate].  The Veteran and her representative have not 
contended otherwise.  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.  The Board additionally 
observes that all appropriate due process concerns have been 
satisfied.  See 38 C.F.R. § 3.103 (2008).  The Veteran has 
retained the services of a representative and declined the 
option of testifying at a personal hearing before a Veterans 
Law Judge.  

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156 (2008)].  This change in the law pertains only 
to claims filed on or after August 29, 2001.  Because the 
Veteran's claim to reopen was initiated in February 1999, the 
revised regulations are inapplicable to the present appeal.  
The regulation applicable to this case is set forth in the 
paragraph immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2001).  

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual background 

When the Veteran's claim of entitlement to service connection 
for a right knee disability was denied by the RO in July 
1996, the following pertinent evidence was of record.

The Veteran's service treatment records were absent any 
indication of a right knee disability.  However, at the June 
1990 service separation examination, the Veteran reported a 
history of 'arthritis, rheumatism, or bursitis,' as well as 
"sometimes" experiencing a 'trick or locked knee.'  
Musculoskeletal examination conducted at that time 
demonstrated no abnormalities.

Private treatment records dated May 1995 showed that the 
Veteran was diagnosed with "tendonitis over the biceps 
tendon to the right knee area posteriorly."  Additionally, 
an X-ray report dated May 1995 showed "mild increased 
[osteolytic process] activity in the right knee likely 
secondary to degenerative change."  
The May 1995 private treatment records also documented the 
Veteran's complaints of pain in her right knee and bilateral 
legs.  See the private treatment records of Dr. R.T. dated 
May 3, 1995 to May 22, 1995.  

The Veteran's right knee disability claim was denied in a 
March 1996 rating decision.  In April 1996, the Veteran 
submitted additional evidence to the RO.  
In a letter dated April 1996, Dr. R.T. indicated that "[a]t 
this point, [the Veteran] was explained that the problem with 
her knee noted during arthroscopy was as a result of 
progressive trauma to the knee of old duration, consistent 
with the history she give us while in the military service."

In a July 1996 rating decision, the RO declined to reopen the 
Veteran's claim of entitlement to service connection for 
right knee disability.  The Veteran was informed of the 
denial and of her appeal rights in a letter from the RO dated 
August 1996.  She did not appeal.  

In February 1999, the Veteran filed to reopen her previously 
denied claim of entitlement to service connection for right 
knee disability.  As indicated above, in a rating decision 
dated January 2000, the RO declined to reopen the Veteran's 
claim.
This appeal followed.
 
The evidence which has been added to the record since the 
July 1996 RO denial will be discussed in the Board's 
analysis, below.

Analysis

At the time the RO denied the Veteran's claim in July 1996, 
there was evidence of record of a diagnosed right knee 
disability.  See, e.g., the private treatment records of Dr. 
R.T. dated in May 1995.  Additionally, the Veteran had 
submitted evidence supporting a medical nexus between her 
right knee disability and her military service.  See the 
letter from Dr. R.T. dated April 1996.  The RO's July 1996 
decision denying the claim was predicated on element (2), in-
service disease or injury, not having been met.  

The unappealed July 1996 RO denial of the Veteran's claim is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2008).  As explained above, the Veteran's 
claim for service connection may only be reopened if she 
submits new and material evidence.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).  Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally received evidence (i.e., after July 1996) 
bears directly and substantially upon the specific matters 
under consideration, namely the element that was previously 
lacking, in-service disease or injury.  

The newly added evidence, in pertinent part, consists of VA 
treatment records dated June 1996 to September 2004; private 
treatment records dated September 1998 to June 2006; a 
magnetic resonance imaging (MRI) report dated May 2008; a VA 
examination report dated May 2008; and statements from the 
Veteran.   

A VA treatment record dated June 1996 indicates that the 
Veteran had arthroscopic surgery on her right knee in March 
1996.  See the VA treatment record dated June 1996.  
Subsequent VA and private treatment records document the 
Veteran's continuing complaints of right knee symptomatology 
including pain and popping.  See, e.g., the VA treatment 
record dated January 2004.  An X-ray conducted in May 2002 
documents minimal degenerative joint disease of the right 
knee.  See the VA X-ray report dated May 2002.  A May 2008 
MRI report indicates minimal degenerative arthritis of the 
right knee.  See the Tri-State MRI report dated May 2008.  
However, as noted above, a diagnosed right knee disability 
was of record at the time of the July 1996 RO denial.  
Accordingly, this evidence, although new, is repetitive of 
evidence which was already in the file.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) [medical evidence that merely documents 
continued diagnosis and treatment of previously diagnosed 
disease does not constitute new and material evidence].  

The newly added May 2008 VA examination report provided a 
detailed explanation of the Veteran's right knee disability.  
Crucially, upon examination of the Veteran and a thorough 
review of her medical treatment records and claims folder, 
including service treatment records [see the January 2009 
addendum], the VA examiner concluded that the Veteran's 
current right knee disability "is less likely as not (less 
than 50/50 probability) caused by or a result of" her 
military service.  The VA examiner explained that "there is 
no evidence of a right knee injury during her military 
service.  There is no evidence of any treatment for a right 
knee condition until 1995, four years after leaving the 
military (the required one year is far exceeded)."  He 
further stated, "[t] he X-rays today show mild narrowing of 
the medial compartments of both knee suggesting the cause of 
her complaint today to the examiner is for the mild 
degenerative changes.  Mild degenerative changes at 55 years 
of age could be normal aging."  

This report, while new, is not material in that it does not 
support the Veteran's contention of an in-service right knee 
injury.  Indeed, the May 2008 VA examiner specifically opined 
that there was no causal relationship between the Veteran's 
current right knee disability and her military service.  The 
examiner's conclusions are manifestly unfavorable to the 
Veteran's claim and are therefore not material.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence that 
is unfavorable to the veteran is not new and material].

In statements contained in the June 2000 VA Form 9 and in her 
February 1999 claim to reopen, the Veteran reiterated her 
prior contentions that her right knee disability was incurred 
during her military service.  These assertions are 
duplicative of those of record at the time of the July 1996 
final denial.  Accordingly, these newly added statements are 
cumulative and redundant of the statements and evidence of 
record at the time of the July 1996 RO denial and are 
therefore not new.  See Reid v. Derwinski, 2 Vet App. 312, 
315 (1992).  

In short, the additionally added evidence does not serve to 
establish that the Veteran suffered a right knee disability 
in-service or during the one year presumptive period after 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) [a veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].  The evidence submitted subsequent to the July 
1996 RO rating decision is cumulative and redundant of the 
evidence of record at the time of the last final denial and, 
therefore, does not raise a reasonable possibility of 
substantiating this claim.  See 38 C.F.R. § 3.156 (2001).

Accordingly, new and material evidence has not been submitted 
and the claim of entitlement to service connection for right 
knee disability is not reopened.  The benefit sought on 
appeal remains denied.  





ORDER

New and material evidence has not been received sufficient to 
reopen the claim of entitlement to service connection for 
right knee disability.  The benefit sought on appeal is 
denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


